DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 through 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a dedicated conductor” lines 6 and 7.
Claim 11 recites “a dedicated conductive path” in lines 4 and 5.
The application as filed does not teach this limitation.  The specification explicitly, specifically, and repeatedly states a “dedicated via” (paragraph 21, 22, 53) or a “dedicated iRDL via” (paragraph 40,42).  However, the specification does not state in the specification or show in the figures a dedicated “conductor” or “conductive path”.
Claims 2 through 10 depends from and incorporates claim 1, and claims 12 through 14 depend from and incorporate claim 11.
  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “substantially 10 micrometers or less” in line 6.
The phrase is unclear because the phrase could be understood that each conductor is less than about 10 micrometers or the phrase could be understood to mean that of the conductors most are less than 10 micrometers.     
 Claim 5 recites “substantially 10 micrometers or less” in line 3.
 The phrase is unclear because the phrase could be understood that each conductor is less than about 10 micrometers or the phrase could be understood to mean that of the conductors most are less than 10 micrometers.      
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5, 13, 18, 22, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
   Claim 3 recites “substantially 10 micrometers or less” in line 6.
  Claim 5 recites “substantially 10 micrometers or less” in line 3.
Claim 13 recites “substantially 10 micrometers or less” in line 2 and 3.
Claim 18 recites “approximately ten (10) micrometers or less” in line 3.
Claim 22 recites “approximately ten (10) micrometers or less” in line 3.
Claim 23 recites “approximately ten (10) micrometers or less” in line 3.
When this limitation is interpreted in light of the specification (paragraph 50, 53, 57) the limitation is understood to include a length of zero, if the length of the conductor is zero the claim is unclear as to whether or not the conductor is present.   The exception to giving the words in a claim their ordinary and customary meaning in the art is when the applicant acts as their own lexicographer. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.  MPEP 211.01.IV.  In the present case the applicant has clearly, explicitly, and repeatedly stated that “or less” includes zero.  The examiner is required to use the applicant’s interpretation of the term “or less” to include zero, because the applicant has clearly and explicitly set forth the definition of “or less” to include zero.
  Further “ten (10) micrometers or less” raises issues of enablement, subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01(a)
The range includes lengths, approaching zero, that are below the resolution length of current technology and therefore the applicant does not demonstrate possession of the claimed invention.  MPEP 2164.01.  
The test for enablement includes:
The state of the art and the existence of working examples.  The claimed range includes lengths that approach zero (ie 1 angstrom) but such lengths are not within the current state of the art and there are no working examples of such lengths.
The level of direction provided by the applicant.  The applicant does not provide direction as to how to achieve lengths that approach zero and determining how to achieve such lengths would require extensive experimentation and refinement by the practitioner.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 19, 20, and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Park (US 9577640).
 Regarding claim 1.
Park teaches a device, comprising: a first row (row 3) of power supply pads (410) (fig 3,4a); a first row (row 1) of input/output (DQ) pads (420a,b) (fig 3,4a); a row of vias (630a), the first row of DQ pads (420a,b) positioned at least partially between the row of vias (630a,640) and the first row of power supply pads (420); and a number of conductors (m5), each via of the row of vias coupled, via an dedicated conductor of the number of conductors, to either a power supply pad of the first row of power supply pads or a DQ pad of the first row of DQ pads (fig 4b,4c) (column 3 line 50-column 5 line 40).
    Regarding claim 6.
 Park teaches an input/output circuit (400) including the row of vias (column 3 lines 40-60).
Regarding claim 7.
Park teaches a pitch associated with the first row of DQ pads is at least approximately twice a value of a pitch associated with the row of vias (fig 2).
Regarding claim 8.
Park teaches each DQ pad of the first row (420b) of DQ pads is separated from an adjacent DQ pad of the first row of DQ pads by a conductor of the number of conductors (410) (fig 2).
Regarding claim 9.
Park teaches alternating pads (fig 2)

    PNG
    media_image1.png
    516
    649
    media_image1.png
    Greyscale

The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 10.
 
 Park teaches alternating pads (fig 2)

    PNG
    media_image1.png
    516
    649
    media_image1.png
    Greyscale

The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). 
Regarding claim 11.
 Park teaches a device, comprising: a number of power supply pads (410) (fig 2); a number of input/output (DQ) pads (420a,b); and a number of vias (620a,630a,640,650), each via of the number of vias coupled, via an dedicated conductive path (M5), to either a power supply pad of the number of power supply pads (410) or a DQ pad of the number of DQ pads (420a,b) (fig 2,4a-4c); each conductive path for coupling a DQ pad of the number of DQ pads to a dedicated via of the number of vias having a length that is less than each conductive path for coupling a power supply pad of the number of power supply pads to an associated via of the number of vias (fig 4b,4c) (column 3 line 50-column 5 line 40).
Regarding claim 12
 Park teaches an input/output circuit (400) including the row of vias (column 3 lines 40-60).  
 Regarding claim 14.
 Park teaches each DQ pad (420a) of the number of DQ pads is shielded from an adjacent DQ pad of the number of DQ pads via a conductive path (fig 2,4a).
 Regarding claim 15.
Park teaches a value of a pitch associated with the number of DQ pads (420b) is at least approximately twice a value of a pitch associated with the number of vias (630a,640) (fig 2,4b,4c).
Regarding claim 16
 Park teaches a value of a pitch associated with the number of power supply pads (410) is substantially equal to the pitch associated with the number of DQ pads (420b) (fig 2).
 Regarding claim 17.
Park teaches the number of power supply pads (410) comprises a row of power supply pads and the number of DQ pads comprises a row of DQ pads (420a), the row of power supply pads offset from the row of DQ pads in at least two dimensions (fig 2).
Regarding claim 19.
Park teaches a system, comprising: at least one input device; at least one output device; at least one processor device (120) operably coupled to the input device and the output device (fig 6a) (column 7 lines 1-15); and at least one memory device operably coupled to the at least one processor device (column 6 lines 25-40) and comprising: a first number of bond pads (410); a second number of bond pads (420a,b) (fig 2); a number of conductors (M5) (fig 4b,c); and a number of vias (620a,640,610a,650), each via of the number of vias coupled, via a dedicated conductor of the number of conductors, to either a bond pad of the first number of bond pads or a bond pad of the second number of bond pads (410,420a,420b); each conductor coupling a bond pad of the first number of bond pads to an associated via of the number of vias having a length (fig 4b) that is greater than each conductor coupling a bond pad of the second number of bond pads to an associated via of the number of vias (fig 4c) (column 3 line 45-column 5 line 45).
Regarding claim 20.
Park teaches each bond pad of the first number of bond pads (410) (fig 2) comprises a power supply pad and each bond pad of the second number of bond pads comprises an input/output (DQ) pad (420) (column 3 lines 45-55).
Regarding claim 21.
Park teaches each bond pad of the second number of bond pads (420a) is separated from an adjacent bond pad of the of the second number of bond pads by a conductor of the number of conductors coupling a bond pad of the first number of bond pads (410) to an associated via of the number of vias (fig 2).   
 Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive. 
The applicant argues that “substantially ten (10) micrometer or less” is sufficiently clear because the phrase further limits the scope of claim 1.
The applicant is incorrect.  Each claim is required to clearly and unambiguously define the scope of the claim.  The use of the approximation “substantially” renders the scope ambiguous.  The word substantially means concerning the essentials of something, each of the conductors having the essence of 10 micrometers or less is unclear.  The examiner suggests that the appropriate term is approximately.  As adverbs the difference between approximately and substantially is that approximately is imprecise but close to in quantity or amount (ie 10 microns) while substantially is in a strong substantial manner: having an essential property of.    
Further, an inventor may define specific terms used to describe an invention, but must do so “with reasonable clarity, deliberateness, and precision”. Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).
 The applicant has repeatedly, clearly, deliberately and precisely stated that “10 micrometers or less (e.g., at or near zero (0) micrometers)”.  See paragraphs 50, 53, and 57.   A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In reHammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  MPEP 2173.04.
 The applicant argues that the prior art does not teach “a dedicated conductor” or “a dedicated conductive path”.
The applicant will note that Park teaches “a dedicated conductor” or “a dedicated conductive path”.

 
    PNG
    media_image2.png
    501
    652
    media_image2.png
    Greyscale


 Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        

/D.J.G/Examiner, Art Unit 2817